Citation Nr: 1516960	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for arthritis of the bilateral knees.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Decatur, Georgia, which denied service connection for the claims on appeal.

The Veteran requested a video conference hearing and as such a video conference hearing was scheduled for March 2015.  The Veteran was appropriately notified of that hearing and indicated his intention to attend.  He failed to appear for that hearing and provided no reason for failing to appear within the regulatory time frame required.  Hence, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of service connection for bilateral knees and low back conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral tinnitus disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1. Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a bilateral tinnitus disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, an August 2009 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination for his claimed tinnitus and hearing loss in March 2012.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records, and conducted audiological testing.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Hearing Loss

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

In regard to the Veteran's bilateral hearing, the record does not reflect that the Veteran has a current hearing loss disability for VA compensation purposes.  
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The criteria for establishing a hearing loss disability for VA compensation purposes is not shown during the course of the appeal.  On the contrary, a March 2012 VA audiological examination revealed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
15
20
25
15
25
Right:
(decibel)
25
25
25
15
20

The record does not show any auditory threshold greater than 40 decibels or at least three readings of 26 or greater in either ear as contemplated by a hearing loss disability under VA regulations.  Similarly, the recorded Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  These regards as they are not less than 94 percent, are not sufficient to establish a hearing loss disability under VA regulations. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225, Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  

The Board acknowledges that the Veteran has reported difficulty hearing and his audiometric findings do suggest some degree of hearing impairment.  However, whether his hearing impairment rises to the level necessary to establish a hearing loss disability is a medical determination based on audiometric testings.  Lay persons are not competent to render medical opinions as to whether an individual hearing impairment rises to the level necessary to establish a hearing loss disability under VA regulations.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is not competent to diagnose himself with a hearing loss disability which meets VA compensation criteria.

Absent competent and reliable evidence of a claimed hearing loss disability, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied, upon weighing the March 2012 VA examiner's opinion most heavily, as competent medical evidence of record establishing no current disability.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Tinnitus

The March 2012 VA examination noted that the Veteran reported recurrent tinnitus.  He stated that he noticed the tinnitus after he exited the military.  He hears tinnitus two to three times weekly in both ears for a few seconds at a time, and the ringing makes him feel dizzy.  The Veteran is competent as a layperson to testify to suffering from tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Further, the Veteran has reported exposure to acoustic trauma during service.  Thus, the question before the Board is whether the Veteran's bilateral tinnitus is more likely than not incurred in or aggravated by his military service; the Board must conclude it is not, as there is no medically sound basis for attributing the tinnitus to service.

The March 2012 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  She noted that although the Veteran reports military noise exposure, his hearing was normal for both ears at separation.  She found no current hearing loss disability, and found that the tinnitus was likely related to his claimed hearing loss, which she found did not constitute a hearing loss disability for VA compensation purposes.  Further, the Veteran reported he did not experience tinnitus while in the military.

Further, the service treatment records (STRs) contain neither the Veteran's lay statements regarding tinnitus nor any medical note or assessment of such.  The Veteran's separation examination in December 1971 marked his ears as normal and noted no hearing loss upon audiological testing.  The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), but has found it not to be applicable as, in this case, there is not an absence of evidence of in-service tinnitus or continuity thereafter, but the Veteran's separation examination reflects findings of no hearing loss and normal ears bilaterally.

The Board acknowledges that the Veteran has reported tinnitus which he attributes to military noise exposure.  However, lay persons are not competent to render medical opinions as to the etiology of medical conditions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is not competent to etiologically link his tinnitus to his service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a tinnitus disability, as the record weighs against continuity of symptoms since service and there is no competent medical evidence suggesting or establishing a positive nexus.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.


REMAND

The Board sincerely regrets the delay, but to decide the following matters without additional evidentiary development would be prejudicial to the Veteran's claims for service connection for low back pain and bilateral arthritis of the knees.

The Veteran's treatment records from VA Medical Center in Atlanta, Georgia raise the issue of whether the Veteran's low back and knee conditions are related to his service-connected diabetes mellitus, neuropathy, and/or peripheral vascular disease, and as such, the Board finds VA examinations necessary to consider the nature and etiology of the Veteran's claimed lower back and bilateral knee conditions.

Specifically, the Veteran is service connected for diabetes mellitus, peripheral vascular disease of the right and left lower extremities as associated with diabetes, and neuropathy of the right and left upper and lower extremities as associated with diabetes.  A June 2009 treatment record notes degenerative changes in the mid thoracic spine.  A November 2009 treatment record notes "PARASTHESIAS--likely 2/2 [diabetes mellitus II] and [osteoarthritis] C-spine and L-spine increase gabapentin."  A January 2010 treatment record notes "Neuropathy, diabetic, c/1 spine dz."  In these treatment records, the examiner indicates that the Veteran suffers from osteoarthritis of the lower spine.  Further, the examiner lists the Veteran's active medical problems, and lists the lower spine condition with paresthesias [sic] and diabetes.  In regard to the bilateral knees, in a July 2009 treatment record, the Veteran complained of left knee numbness.  A May 2011 treatment record notes "knee/ [lower back pain]-chronic, waxes and wanes," and indicates that the Veteran is prescribed pain medication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations conducted by a medical provider or providers skilled in internal medicine, in regard to the Veteran's low back condition and his bilateral arthritis of the knees.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer the following opinions:

(a) Please specify all appropriate diagnoses as to the Veteran's lower back, including degenerative changes.

(b)  In regard to each diagnosis as to the lower back, please specify whether it is at least as likely as not that the diagnosis was incurred in or otherwise related to his active military service.

(c)  Please opine whether each diagnosis of the Veteran's lower back was caused or has been permanently aggravated by the Veteran's service-connected disabilities, including his service connected diabetes mellitus, peripheral vascular disease, and/or neuropathy.

(d)  In regard to the Veteran's bilateral arthritis of the knees, please specify whether it is at least as likely as not that the diagnosis was incurred in or otherwise related to his active military service.

(e)  Please opine whether the Veteran's bilateral arthritis of the knees was caused or has been permanently aggravated by the Veteran's service-connected disabilities, including his service connected diabetes mellitus, peripheral vascular disease, and/or neuropathy.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claims for service connection for low back and bilateral arthritis of the knee conditions.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


